Citation Nr: 9916342	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-08 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
posttraumatic sacroiliac arthritis of the right ilium.  

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
September 1945 and Regular Philippine Army service from 
September 1945 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established the appellant's disagreement with an assigned 
rating is a new claim for increased benefits based on facts 
different from a prior final claim.  Suttman v. Brown, 5 Vet. 
App. 127, 136 (1993).  In this case, the original claims 
folder was lost and the record before the Board consists of a 
rebuilt claims folder.  The reconstructed record shows, 
however, that a compensable rating for the service-connected 
disability had been granted well before the current claim for 
increase was filed.  Therefore, this matter is properly 
classified as a claim for increase, not an original claim.  


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.  

2.  The veteran's service-connected posttraumatic sacroiliac 
arthritis of the right ilium is manifested by severely 
limited range of motion of the lumbar spine with pain on 
extremes of motion.  He complains of constant hip and low 
back pain that does not interfere with normal activity but 
worsens with exertion or exercise; there is tenderness over 
the right sacroiliac joint and right hip, decreased muscle 
strength of the distal muscle group of the right lower leg, 
decreased reflexes on both knees and ankles with decreased 
sensation on the right leg, atrophy of the right lateral 
thigh muscles, and moderate limitation of motion of the right 
hip.  





CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for post-
traumatic sacroiliac arthritis of the right ilium have been 
met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5010. 5292 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1992 rating decision reflects that the veteran's 
claims folder was missing and that that rating decision was 
made with a rebuilt folder.  It was noted that service 
connection was in effect for posttraumatic sacroiliac 
arthritis of the right ilium and was currently rated as 10 
percent disabling.  This grant was based on service medical 
records which showed that the veteran was treated during 
service for a fracture of the right ilium.  A post service VA 
examination in December 1991 showed that the veteran 
complained of a 20-year history of right lower extremity 
pain.  There was tenderness of the right sacroiliac joint.  
Sensation was intact, L4-5, S1.  The diagnosis was right 
sacroiliac joint arthritis, long duration with old pelvis 
fracture.  X-ray of the pelvis revealed impression of old 
trauma involving the roof of the right acetabulum with 
minimal degenerative joint disease (DJD) changes on the 
superior aspect of the sacroiliac joint.  

The November 1992 rating decision confirmed the 10 percent 
rating in effect.  


In July 1993, the appellant reopened his claim for increased 
evaluation with submission of an undated private physician's 
report.  The examiner noted that the veteran experienced pain 
over the lumbar region, right side with an 8-year history of 
difficulty of movement.  He also reported numbness over the 
right lower extremity causing difficult locomotion.  Physical 
examination of the right side of the lumbar spine showed a 
protruding hard mass that was painful on pressure.  The 
provisional diagnosis was healed fracture, pelvic bone, right 
side with pain over the right lower extremity and numbness 
probably due to pressure.  

Additional records added to the claims file include VA 
treatment records dated from 1988 through 1993 which reflect 
that the veteran was treated for a variety of conditions 
including a dental problem, eye disease, obstructive uropathy 
due to benign prostatic hypertrophy for which he underwent a 
transurethral resection (TURP), and arthritis of multiple 
joints.  Records from early 1993 show that he was seen for 
low back pains secondary to DJD.  A magnetic resonance 
imaging (MRI) report in May 1993 showed no disc herniation or 
spinal stenosis.   

VA examination report dated in February 1994 shows complaints 
of right shoulder and right sacroiliac joint pain.  The 
veteran was noted to stand with a flexed posture at the 
lumbosacral spine.  He was negative for any fixed deformity.  
The paraspinal musculature was atrophied.  Range of motion of 
the lumbar spine was forward flexion possible to fingers 20 
inches from the ground, backward extension to 10 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 
15 degrees, left rotation to 20 degrees, and right rotation 
to 40 degrees.  There was pain with any movement.  There was 
no neurologic deficit and sensation was intact.  Muscle 
strength was 5/5.  X-ray of the pelvis showed degenerative 
changes of the pelvis and lumbar spine.  MRI showed no disc 
herniation or spinal stenosis.  A bone scan confirmed the 
degenerative changes with a photophenic area seen involving 
the fifth lumbar vertebra.  


An April 1994 rating decision increased the disability 
evaluation from 10 percent to 20 percent, effective from the 
date the claim was reopened.  

Subsequently added to the record were additional VA treatment 
records dated in 1993 and 1994.  These records included a 
discharge summary of a period of hospitalization from April 
22, 1993, through May 6, 1993.  The veteran was hospitalized 
due to low back pain secondary to DJD.  Subsequently dated 
records in 1994 reflect treatment for various conditions to 
include a facial rash, impingement syndrome of the right 
shoulder and adenocarcinoma of the prostate.  

Upon rating determination in March 1995, the 20 percent 
evaluation was confirmed and this appeal ensued.  

Upon VA examination in April 1996, the veteran complained of 
pain in multiple joints.  There was paraspinal tenderness at 
L4-5 area, and the appellant exhibited an unsteady gait and 
stance.  X-rays of the lumbar spine and pelvis were 
interpreted as showing evidence of osteopenia.  The lumbar 
spine showed normal alignment and no vertebral collapse or 
destructive process.  There was no evidence of 
spondylolisthesis.  The pelvic bone showed no fracture or 
dislocation.  Range of motion of the right hip was to 110 
degrees and on the left to 115 degrees.  Extension was to 20 
degrees bilaterally, abduction was to 45 degrees bilaterally, 
and adduction was to 15 degrees bilaterally.  Multiple joint 
arthritis was the diagnosis.  

In June 1996, the RO again confirmed the 20 percent rating in 
effect for the right ilium disorder.  

Subsequently submitted records include VA treatment records 
and examination reports.  Pertinent to the veteran's claim 
are October 1997 peripheral nerve and spine examination 
reports.  These reports reflect that the veteran complained 
of lower back and hip pain described as persistent and 
occurring daily.  There were 


relieved by "extrastrength" Tylenol.  The pain was worse when 
he stayed still and improved with movement.  There was a 
tingling sensation and numbness felt over the right gluteal 
area down to the right foot.  The pain did not interfere with 
normal activity, but worsened after exertion or exercise.  He 
did wash his car and did some lawn work.  

Objective findings revealed tenderness over the right 
sacroiliac joint and right hips.  There was decreased muscle 
strength of the distal muscle group of the right lower leg.  
Reflexes were decreased on both knees and ankles with 
decreased sensation (pinprick and tactile) on the right leg 
(L2-3 distribution).  Atrophy of the right lateral thigh 
muscles was recorded.  Range of motion (without pain) of the 
right hip included flexion to 100 degrees, adduction to 25 
degrees, abduction to 20 degrees, internal and external 
rotation to 30 degrees.  Lumbar spine flexion was to 50 
degrees with extension of 10 degrees, lateral flexion to 10 
degrees, and rotation to 5 degrees.  There was pain on 
extremes of motion.  Musculature of the back was described as 
normal.  Electromyography study in November 1997 was 
interpreted as showing no evidence for lumbosacral root 
injury at this time.  There were limited findings consistent 
with a peripheral neuropathy.  The peripheral nerves examiner 
opined that the veteran was able to perform average 
employment in a civil occupation.   

In May 1998, the RO confirmed and continued the 20 percent 
rating in effect for the right ilium disorder.  

In a September 1998 remand, the Board requested that 
additional development be conducted.  The veteran was to be 
provided an opportunity to submit additional evidence in 
support of his claim.  The RO was requested to readjudicate 
the issue of an increased evaluation in that it was not clear 
as to whether pain and functional loss associated with the 
posttraumatic sacroiliac arthritis had been considered as 
required by DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Additionally, the veteran had not been provided with a 
Statement of the Case (SOC) or Supplemental Statement of the 
Case (SSOC) which included these laws and regulations.  

In correspondence dated in September 1998, the veteran was 
requested to provide additional clinical information.  No 
reply was received.  A supplemental statement of the case was 
issued in December 1998 which include the laws and 
regulations regarding pain and functional loss as requested 
by the Board remand.  The RO, at that time, denied a rating 
in excess of 20 percent for the service-connected right ilium 
disorder.  



Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca, supra.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Normal or complete ranges of motion associated with the hips 
are hip flexion to 125 degrees and hip abduction to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).  

With respect to disability of the sacroiliac joint, 38 C.F.R. 
§ 4.66 (1998) provides that the common cause of disability in 
this region is arthritis, to be identified in the usual 
manner.  The lumbosacral and sacroiliac joints should be 
considered as one anatomical segment for rating purposes.  
Disability is manifest from erector spinae spasm (not 
accounted for by other pathology), tenderness on deep 
palpation and percussion over these joints, loss of normal 
quickness of motion and resiliency, and postural defects 
often accompanied by limitation of flexion and extension of 
the hip.  There should be careful consideration of 
lumbosacral sprain, and the various symptoms of pain and 
paralysis attributable to disease affecting the lumbar 
vertebrae and the intervertebral disc.  38 C.F.R. § 4.66 
(1998).  

Analysis

The veteran's service-connected posttraumatic sacroiliac 
arthritis of the right ilium is rated as 20 percent disabling 
pursuant to Diagnostic Code (DC) 5292 of the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  



Under DC 5292, which refers to limitation of motion of the 
lumbar spine, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For the maximum rating of 40 percent, there must 
be severe limitation of motion.  

In the present case, the VA examiner in October 1997 observed 
marked limitation of forward flexion, as well as loss of 
lateral spine motion and rotation with complaints of pain at 
the extremes.  The Board is persuaded that the veteran's 
service-connected low back disability, as presently 
manifested, more nearly approximates, in accordance with the 
provisions of 38 C.F.R. § 4.7, the requisite severe overall 
low back disability necessary for a 40 percent rating under 
DC 5292.  This would equal that the maximum rating provided 
under this code.  

The assignment of a 40 percent evaluation under DC 5292 also 
equals the maximum rating of DC 5295 which provides that a 40 
percent evaluation is assigned when lumbosacral strain is 
severe with listing of whole spine to opposite side, positive 
Goldthwaite's' sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

With respect to DCs 5251 and 5252 regarding limitation of 
motion of the thigh, the 40 percent awarded above equals or 
surpasses any disability rating provided for under these 
codes.  The Board notes that a rating under DCs 5292 and any 
other DCs, (e.g., 5295, 5251, 5252) for the same functional 
limitations is precluded by the provisions of 38 C.F.R. 
§ 4.14 (1998).  

Consideration, however, is given to other potentially 
applicable DCs that provide for a rating in excess of 40 
percent.  For example, although the appellant has not 


been diagnosed with intervertebral disc syndrome (IDS), in 
view of his neurological complaints (e.g., tingling and 
numbness), consideration is given to whether an increased 
rating pursuant to DC 5293 is warranted.  DC 5293 provides 
that for a 40 percent rating, intervertebral disc syndrome 
must be severe with recurring attacks and with intermittent 
relief.  A 60 percent rating is warranted when intervertebral 
disc syndrome is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

At the recent examination, there was decreased sensation 
(pinprick and tactile) on the right leg (L2-3 distribution), 
and electromyography study showed a lumbosacral root injury, 
but there were limited findings of a peripheral neuropathy.  
This evidence reflects that any neurological symptomatology 
attributable to the appellant's service-connected sacroiliac 
disability is not productive of pronounced syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief that is 
necessary for assignment of a 60 percent evaluation under DC 
5293.  The picture presented by this record does not permit 
distinguishing of any impairment of function due to the 
neurological findings, limited as they are, from the 
functional limitation contemplated in the award of the 40 
percent evaluation assigned here.  At best, if the Board were 
to attempt to make such a distinction, the rating for 
neurological impairment and other impairment would not rise 
to the level of the 40 percent rating assigned here under 
Code 5292.

With respect to other potentially applicable DCs, the medical 
evidence does not show that the appellant has residuals of 
vertebral fracture, which could warrant assignment of an 
increased rating under DC 5285.  He does not have complete 
bony fixation (ankylosis) of the spine, warranting an 
increased rating under DC 5286.  Furthermore, the appellant's 
disability is not productive of ankylosis of the lumbar 
spine, evaluated under DC 5289.  38 C.F.R. § 4.71a, DC 5285, 
5286, and 5289 (1998).  In addition, the appellant's 
disability is not productive of the thigh, or flail joint 
involving the hip, or impairment of the femur.  38 C.F.R. 
§ 4.71, DC 5255 (1998).  

The rating awarded here is also expressly in contemplation of 
the functional loss due to pain in the average occupational 
setting addressed in 38 C.F.R. §§ 4.40 and 4.45, and thus 
these provisions would not warrant a still higher evaluation.  

Moreover, application of the extraschedular provisions is 
also not warranted in this claim.  38 C.F.R. § 3.321(b)(1) 
(1998).  There is no objective evidence that this service-
connected low back disorder presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  


ORDER

A 40 percent rating for service-connected posttraumatic 
sacroiliac arthritis of the right ilium is granted, subject 
to the provisions pertinent to the disbursement of monetary 
funds.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

